DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 2020/0351707).
With regard to claims 1 and 10, Cheng teaches: An operation method (See figure 6) of a first terminal in a communication system supporting sidelink communication, the operation method comprising: 
transmitting one or more sidelink data to a second terminal  (see step 610 in figure 6: paragraph 78. Also see figure 4 for sidelink data transmission: paragraphs 35-37); 
performing a monitoring operation to receive one or more hybrid automatic repeat request (HARQ) responses for the one or more sidelink data from the second 
declaring a radio link failure (RLF) for a radio link between the first terminal and the second terminal when the one or more HARQ responses indicate a discontinuous transmission (DTX) (see step 650 in figure 6: paragraphs 81-82. Also see figure 4 for sidelink RLF triggering: see paragraphs 40-46: see all embodiments (A-G) to trigger RLF).  

    PNG
    media_image1.png
    698
    517
    media_image1.png
    Greyscale

Examiner note: the provisional application (62,841,884) supports the Cheng teaching of triggering sidelink RLF based HARQ feedback or no feedback received.  
With regard to claim 2, Cheng teaches: wherein the one or more sidelink data are transmitted to the second terminal through semi-persistent scheduling (SPS) resources, 
With regard to claims 3 and 11, Cheng teaches: wherein the RLF is declared when a number of the one or more HARQ responses indicating the DTX is greater than or equal to a preset threshold (see figure 5: paragraphs 52-58).  

    PNG
    media_image2.png
    433
    580
    media_image2.png
    Greyscale

With regard to claims 4, Cheng teaches: wherein the RLF is declared when the one or more HARQ responses indicating the DTX are received within a predetermined time period (paragraphs 22, and 24-25).  
With regard to claims 5 and 13, Cheng teaches: wherein the RLF is declared when the one or more HARQ responses received within a predetermined time period 
With regard to claim 6, Cheng teaches: wherein the one or more HARQ responses are determined to indicate the DTX when the one or more HARQ responses are negative acknowledgment (NACK) and the NACK is set to indicate the DTX (see figure 5: paragraphs 52-58).    
With regard to claims 7 and 14, Cheng teaches: further comprising receiving, from a base station, configuration information including one or more information elements used to declare the RLF (see configuration in 410/510 in figures 4/5: paragraphs 36, 53, and 82).  
With regard to claim 12, Cheng teaches: wherein the one or more HARQ responses are consecutive HARQ responses (paragraphs 35, 42, and 48-49).  
With regard to claim 15, Cheng teaches: wherein the configuration information includes a preset threshold that is a comparison criterion of a number of the one or more HARQ responses (see configuration in 410/510 in figures 4/5: paragraphs 36, 53, and 82).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2020/0351707) in view of Baghel et al. (US 2021/0068187).

With regard to claims 8 and 16: Although Cheng discloses the process of triggering RLF for sidelink communication (See figures 5-6), it does teach the process after declaring sidelink RLF.  Thus, Cheng fails to disclose the process of transmitting, to a base station, information indicating that the RLF is declared.  
Similar to Cheng, Baghel disclose of process for determining RLF in sidelink communication (see abtract and figure 6).  When sidelink RLF is determined by the UE, Baghel teaches UE will RLF report to base station and release the sidelink channel (paragraphs 112 and 149).   

[0149] At 640, receiving UE 115-f may report the RLF based on the determination of the RLF. For example, receiving UE 115-f may transmit, to base station 105-b, an indication of the RLF via RRC signaling. Additionally or alternatively, receiving UE 115-f may transmit, to 115-e, an indication of the RLF via sidelink signaling (e.g., a MAC CE, RRC, etc.). In some cases, receiving UE 115-f may release a sidelink communications connection (e.g., the sidelink communications link) with transmitting UE 115-e based on the determination of the RLF.
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the first terminal/UE send RLF report to base station as taught by Baghel in the system of Cheng in order to save power and improve network connectivity (Baghel: paragraph 156).  

    PNG
    media_image3.png
    737
    440
    media_image3.png
    Greyscale

With regard to claims 9 and 17, Although Cheng discloses the process of triggering RLF for sidelink communication (See figures 5-6), it does teach the process 
Similar to Cheng, Baghel disclose of process for determining RLF in sidelink communication (see abtract and figure 6).  When sidelink RLF is determined by the UE, Baghel teaches UE will RLF report to base station and release the sidelink channel (paragraphs 112 and 149).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the first terminal/UE release sidelink communication as taught by Baghel in the system of Cheng in order to save power and improve network connectivity (Baghel: paragraph 156).  
[0156] The actions performed by the transmitter UE communications manager 715 as described herein may be implemented to realize one or more advantages. One implementation may allow the device 705 to efficiently detect RLF in a sidelink communications link. This RLF detection may decrease the number of transmissions and retransmissions that may have occurred if the device 705 had not detected the RLF. Additionally, detecting the RLF on the sidelink communications link may further allow the device 705 to save power and increase battery life by performing communications more efficiently and recovering connectivity in a sidelink channel more quickly. The detection of the RLF may also lead to a more efficient use of resources, as the number of retransmissions may decrease based on declaring the RLF and recovering the sidelink communications earlier.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2020/0351707) in view of Kung et al. (US 2021/0045178).

With regard to claim 18, Cheng teaches: An operation method of a base station in a communication system supporting sidelink communication, the operation method comprising: transmitting configuration information including one or more information 

Although Cheng discloses the process of triggering RLF for sidelink communication (See figures 5-6), it does teach the process after declaring sidelink RLF. Thus, Chen fails to explicitly teaching the base station receiving information indicating that an RLF is declared from a first terminal among the one or more terminals; and releasing a sidelink resource configured for a radio link associated with the RLF.  
Similar to Cheng, Kung disclose of process for determining RLF in sidelink communication (see figure 12: paragraphs 445-446).  In figure 12, base station receives the RLF report and release resources for sidelink communication (Paragraphs 443, 445-446, 462-463).

    PNG
    media_image4.png
    492
    797
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the base station receive sidelink RLF report and releasing sidelink resource as taught by Kung in the system of Cheng in order to improve network connectivity (Kung: paragraph 426: unnecessary cell re-selection).  


With regard to claim 19, Kung also teaches: further comprising: reconfiguring the sidelink resource for the radio link; and transmitting configuration information of the reconfigured sidelink resource to the first terminal  (see figure 12, paragraph 446 and see figure 13, paragraphs 462-466).  
With regard to claim 20, Cheng teaches: wherein the configuration information includes information indicating a number of RLF-hybrid automatic repeat request (RLF- HARQ) responses, and the RLF is declared at the first terminal when the first terminal receives at least one HARQ response indicating a discontinuous transmission (DTX) and a number of the at least one HARQ response is equal to or greater than the number of RLF-HARQ responses (see step 650 in figure 6: paragraphs 81-82. Also see figure 4 for sidelink RLF triggering: see paragraphs 40-46: see all embodiments (A-G) to trigger RLF and see figure 5: paragraphs 52-58).      
With regard to claim 21, Cheng teaches: wherein the configuration information includes information indicating an RLF period, and when the first terminal receives an 

With regard to claim 22, Cheng teaches: wherein the configuration information includes information indicating a channel busy ratio (RLF-CBR) threshold, and when a CBR measured at the first terminal is equal to or greater than the RLF-CBR threshold, the RLF is declared at the first terminal (Cheng: paragraphs 21, 29, 31 and 77.   Also Kung disclose process for sidelink RLM: paragraphs 317, 383-384).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basu Mallick et al. (US 2020/0304969: see figure 2)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS SMITH/           Primary Examiner, Art Unit 2419